334 S.W.3d 915 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Otis H. NICHOLSON, Defendant/Appellant.
No. ED 94539.
Missouri Court of Appeals, Eastern District, Division Two.
March 22, 2011.
Lisa M. Stroup, St. Louis, MO, for appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Otis H. Nicholson, appeals from the judgment entered on a jury verdict finding him guilty of attempted forcible sodomy, in violation of section 566.060 RSMo (Cum.Supp.2008); assault in the second degree, in violation of section 565.060 RSMo (Cum.Supp.2008); and two counts of armed criminal action, in violation of section 571.015 RSMo (2000). The trial court sentenced defendant to twelve years imprisonment for attempted forcible sodomy, seven years imprisonment for assault, and five years imprisonment for each of the armed criminal action counts, all sentences to be served concurrently. No error of law appears and no jurisprudential *916 purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed in accordance with Rule 30.25(b).